Title: Notes of Cabinet Meeting on the President’s Address to Congress, 21 November 1793
From: Jefferson, Thomas
To: 


Nov. 21. We met at the President’s. The manner of explaining to Congress the intentions of the Proclmn. was the matter of debate. E.R. produced his way of stating it. This expressed it’s views to have been 1. to keep our citizens quiet. 2. to intimate to foreign nations that it was the Pr’s opinion that the interests and dispositions of this country were for peace. Hamilton produced his statement, in which he declared his intention
 
to be to say nothing which could be laid hold of for any purpose, to leave the proclamation to explain itself. He entered pretty fully into all the argumentation of Pacificus, he justified the right of the Presidt. to declare his opinion for a future neutrality, and that there existed no circumstances to oblige the US. to enter into the war on account of the guarantee, and that in agreeing to the proclmn. he meant it to be understood as conveying both those declarations, viz. neutrality, and that the casus federis on the guarantee did not exist. He admitted the Congress might notwithstanding declare war notwithstanding these declarations of the Presidt. In like manner they might declare war in the face of a treaty, and in direct infraction of it. Among other positions laid down by him, this was with great positiveness, that the constn. having given power to the Presidt. and Senate to make treaties, they might make a treaty of neutrality, which should take from Congress the right to declare war in that particular case, and that under the form of a treaty they might exercise any powers whatever, even those exclusively given by the constn. to the H. of representatives. R. opposed this position, and seemed to think that where they undertook to do acts by treaty (as to settle a tariff of duties) which were exclusively given to the legislature, that an act of the legislature would be necessary to confirm them, as happens in England when a treaty interferes with duties established by law.—I insisted that in giving to the Pres. and Senate a power to make treaties, the constn. meant only to authorize them to carry into effect by way of treaty any powers they might constitutionally exercise. I was sensible of the weak points in this position, but there were still weaker in the other hypotheses, and if it be impossible to discover a rational measure of authority to have been given by this clause, I would rather suppose that the cases which my hypothesis would leave unprovided, were not thought of by the Convention, or if thought of, could not be agreed on, or were thought on and deemed unnecessary to be invested in the government. Of this last description were treaties of neutrality, treaties offensive and defensive &c. In every event I would rather construe so narrowly as to oblige the nation to amend and thus declare what powers they could agree to yeild, than too broadly and indeed so broadly as to enable the Executive and Senate to do things which the constn. forbid.—On the question Which form of explaining the principles of the Proclmn. should be adopted? I declared for R’s. tho’ it gave to that instrument more objects than I had contemplated. K declared for H’s.The Presidt. said he had had but one object, the keeping our people quiet till Congress should meet, that nevertheless to declare he did not mean a declaration of neutrality in the technical sense of the phrase, might perhaps be crying peccavi before he was charged. However he did not decide between the two draughts.
 
